DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, 21-22, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: the active region including input fingers, output fingers, and common fingers disposed within the substrate and oriented substantially parallel to one another; an input port electrically connected to the input fingers; an output port electrically connected to the output fingers; and a common region electrically connected to the common fingers, wherein at least one of the input and output ports is positioned within the active region between the input, output, and common fingers.
With respect to claims 11-16, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: the active region including input fingers, output fingers, and common fingers disposed within the substrate and oriented substantially parallel to one another; an input port electrically connected to the input fingers; an output port electrically connected to the output fingers; and a common region interposed between a pair of the common fingers, the common region being located at an intermediate region of each of the common fingers of the pair and the common region being electrically connected to each of the common fingers of the pair, wherein 
With respect to claims 17-20, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: the active region including input fingers, output fingers, and common fingers disposed within the substrate and oriented substantially parallel to one another; an input bond pad electrically connected to the input fingers; an output bond pad electrically connected to the output fingers; and a common region electrically connected to the common fingers, the common region including a via connection that extends through the substrate and connects to a common node of the semiconductor device, wherein at least one of the input and output bond pads is positioned within the active region between a pair of the common fingers, and each of the input and output bond pads is configured for wire bonding.
With respect to claims 23-24, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: a first gap between the pair of common fingers is disposed at a third side of the central portion of the common electrode that is adjacent to the first and second sides of the central portion of the common electrode; and a second gap between the pair of common fingers is disposed at a fourth side of the central portion of the common electrode that is adjacent to the first and second sides of the central portion of the common electrode and opposite the third side of the central portion of the common electrode;6 of 13Docket No. 82252044US01 Application No. 16/984,286Response to Nonfinal Office Action dated October 20, 2021an input electrode having at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/JONATHAN HAN/Primary Examiner, Art Unit 2818